Appeal unanimously dismissed. Memorandum: An appeal by a defendant to this court as authorized by the provisions of CPL 450.10 and 450.15 may be taken only from an order or judgment of a criminal court. Defendant, Auto Brokers, Inc., purports in its notice of appeal to appeal "from each and every order and judgment issued by the court against Daniel H. Levine on the 13th day of October 1976 pursuant to a hearing conducted under the authority of Article 420 of the Criminal Procedure Law, and * * * from each and every part of that proceeding”. It does not appear from the record that any judgment or order of the court was entered against said Levine on that date or on any other date. Defendant, Auto Brokers, Inc., cannot on this appeal raise an issue as to the propriety of the proceedings of October 13, 1976 because they did not culminate in any order or judgment. (Appeal from purported order of Erie County Supreme Court—collection of fine.) Present—Marsh, P. J., Cardamone, Dillon, Goldman and Witmer, JJ.